1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   CINDY M. ALEJANDRE and DAVID    No.   2:19-cv-00233 WBS KJN
     GONZALEZ II as co-successors-
13   in-interest to Decedent David
     Gonzalez III,
14
                 Plaintiffs,
15
         v.
16
     COUNTY OF SAN JOAQUIN, a
17   municipal corporation; and
     DOES 1-50, inclusive,
18   individually and in their
     official capacity as
19   Sheriff’s Deputies for the
     San Joaquin County Sheriff’s
20   Department,
21               Defendants.
22

23                             ----oo0oo----

24                     STATUS (PRETRIAL SCHEDULING) ORDER

25            After reviewing the parties’ Joint Status Report, the

26   court hereby vacates the Status (Pretrial Scheduling) Conference

27   scheduled for January 6, 2020, and makes the following findings

28   and orders without needing to consult with the parties any
                                     1
1    further.

2    I.    SERVICE OF PROCESS

3               All defendants have been served,1 and no further

4    service is permitted without leave of court, good cause having

5    been shown under Federal Rule of Civil Procedure 16(b).

6    II.   JOINDER OF PARTIES/AMENDMENTS

7               No further joinder of parties or amendments to

8    pleadings will be permitted except with leave of court, good

9    cause having been shown under Federal Rule of Civil Procedure

10   16(b).    See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604

11   (9th Cir. 1992).

12   III. JURISDICTION/VENUE

13              Jurisdiction is predicated upon 28 U.S.C. §§ 1331 and

14   1343, because plaintiffs’ claims arise under 42 U.S.C. § 1983.

15   This court has supplemental jurisdiction over plaintiffs’ state

16   law claims pursuant to 28 U.S.C. § 1367.    Venue is undisputed and

17   hereby found to be proper.

18   IV.   DISCOVERY

19              The parties agree to serve the initial disclosures

20   required by Federal Rule of Civil Procedure 26(a)(1) on or before
21   February 14, 2020.

22              The parties shall disclose experts and produce reports

23   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no

24   later than September 18, 2020.    With regard to expert testimony

25   intended solely for rebuttal, those experts shall be disclosed

26         1   If plaintiffs wish to substitute individual deputies
27   for the current Doe defendants after reviewing the County’s
     autopsy and protocol investigation report, they must do so either
28   by stipulation or noticed motion.
                                     2
1    and reports produced in accordance with Federal Rule of Civil

2    Procedure 26(a)(2) on or before October 16, 2020.

3              All discovery, including depositions for preservation

4    of testimony, is left open, save and except that it shall be so

5    conducted as to be completed by November 20, 2020.       The word

6    “completed” means that all discovery shall have been conducted so

7    that all depositions have been taken and any disputes relevant to

8    discovery shall have been resolved by appropriate order if

9    necessary and, where discovery has been ordered, the order has

10   been obeyed.   All motions to compel discovery must be noticed on

11   the magistrate judge’s calendar in accordance with the local

12   rules of this court and so that such motions may be heard (and

13   any resulting orders obeyed) not later than November 20, 2020.

14   V.    MOTION HEARING SCHEDULE

15             All motions, except motions for continuances, temporary

16   restraining orders, or other emergency applications, shall be

17   filed on or before December 21, 2020.       All motions shall be

18   noticed for the next available hearing date.       Counsel are

19   cautioned to refer to the local rules regarding the requirements

20   for noticing and opposing such motions on the court’s regularly
21   scheduled law and motion calendar.

22   VI.   FINAL PRETRIAL CONFERENCE

23             The Final Pretrial Conference is set for March 1, 2021,

24   at 1:30 p.m. in Courtroom No. 5.       The conference shall be

25   attended by at least one of the attorneys who will conduct the

26   trial for each of the parties and by any unrepresented parties.
27             Counsel for all parties are to be fully prepared for

28   trial at the time of the Pretrial Conference, with no matters
                                        3
1    remaining to be accomplished except production of witnesses for

2    oral testimony.     Counsel shall file separate pretrial statements,

3    and are referred to Local Rules 281 and 282 relating to the

4    contents of and time for filing those statements.    In addition to

5    those subjects listed in Local Rule 281(b), the parties are to

6    provide the court with: (1) a plain, concise statement which

7    identifies every non-discovery motion which has been made to the

8    court, and its resolution; (2) a list of the remaining claims as

9    against each defendant; and (3) the estimated number of trial

10   days.

11            In providing the plain, concise statements of

12   undisputed facts and disputed factual issues contemplated by

13   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

14   that remain at issue, and any remaining affirmatively pled

15   defenses thereto.    If the case is to be tried to a jury, the

16   parties shall also prepare a succinct statement of the case,

17   which is appropriate for the court to read to the jury.

18   VII. TRIAL SETTING

19            The jury trial is set for May 4, 2021 at 9:00 a.m.      The

20   parties estimate that the trial will last five to seven days.
21   VIII.    SETTLEMENT CONFERENCE

22            A Settlement Conference will be set at the time of the

23   Pretrial Conference.    All parties should be prepared to advise

24   the court whether they will stipulate to the trial judge acting

25   as settlement judge and waive disqualification by virtue thereof.

26            Counsel are instructed to have a principal with full
27   settlement authority present at the Settlement Conference or to

28   be fully authorized to settle the matter on any terms.    At least
                                        4
1    seven calendar days before the Settlement Conference counsel for

2    each party shall submit a confidential Settlement Conference

3    Statement for review by the settlement judge.   If the settlement

4    judge is not the trial judge, the Settlement Conference

5    Statements shall not be filed and will not otherwise be disclosed

6    to the trial judge.

7    IX.   MODIFICATIONS TO SCHEDULING ORDER

8              Any requests to modify the dates or terms of this

9    Scheduling Order, except requests to change the date of the

10   trial, may be heard and decided by the assigned Magistrate Judge.

11   All requests to change the trial date shall be heard and decided

12   only by the undersigned judge.

13              IT IS SO ORDERED.

14   Dated:   December 27, 2019

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      5
